ORDER

PER CURIAM.
The City of Peerless Park, the city’s may- or, and two of its aldermen (collectively, “Appellants”) appeal from the summary judgment entered by the Circuit Court of St. Louis County affirming the action of the St. Louis County Council disincorporating the City of Peerless Park pursuant to Section 79.495, RSMo 1994. Appellants argue that pursuant to Section 72.400(2), the disincorpo-*143ration of a city is a boundary change and is subject to the provisions of the Boundary Commission Law and that disincorporation pursuant to Section 79.495 RSMo is therefore erroneous.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No precedential or jurisprudential purpose would be served by an extended opinion. The judgment is affirmed pursuant to Rule 84.16(b).